UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from to Commission File Number:0-19599 WORLD ACCEPTANCE CORPORATION (Exact name of registrant as specified in its charter.) South Carolina 57-0425114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 108 Frederick Street Greenville, South Carolina 29607 (Address of principal executive offices) (Zip Code) (864) 298-9800 (registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period than the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of outstanding shares of the issuer’s no par value common stock as of August 3, 2011 was 15,035,965. 1 WORLD ACCEPTANCE CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements (unaudited): Consolidated Balance Sheets as of June 30, 2011 and March 31, 2011 3 Consolidated Statements of Operations for the three months ended June 30, 2011 and June 30, 2010 4 Consolidated Statements of Shareholders' Equity and Comprehensive Income for the year ended March 31, 2011 and the three months ended June 30, 2011 5 Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and June 30, 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 29 2 Table of Contents WORLD ACCPETANCE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2011 March 31, 2011 ASSETS Cash and cash equivalents $ Gross loans receivable Less: Unearned interest and fees ) ) Allowance for loan losses ) ) Loans receivable, net Property and equipment, net Deferred income taxes Other assets, net Goodwill Intangible assets, net Total assets $ LIABILITIES & SHAREHOLDERS' EQUITY Liabilities: Senior notes payable Convertible senior subordinated notes payable Discount on convertible subordinated notes payable ) ) Net of discount Junior subordinated note payable Income taxes payable Accounts payable and accrued expenses Total liabilities Shareholders' equity: Preferred stock, no par value Authorized 5,000,000, no shares issued or outstanding - - Common stock, no par value Authorized 95,000,000 shares; issued and outstanding 15,035,365 and 15,711,365 shares at June 30, 2011 and March 31, 2011, respectively - - Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Commitments and contingencies Total liabilities and shareholders' equity $ See accompanying notes to consolidated financial statements. 3 Table of Contents WORLD ACCPETANCE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, Revenues: Interest and fee income $ Insurance commissions and other income Total revenues Expenses: Provision for loan losses General and administrative expenses: Personnel Occupancy and equipment Advertising Amortization of intangible assets Other Total general and administrative expenses Interest expense Total expenses Income before income taxes Income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 Table of Contents WORLD ACCEPTANCE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (Unaudited) Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), net Total Shareholders' Equity Total Comprehensive Income Balances at March 31, 2010 $ ) Proceeds from exercise of stock options (447,250 shares), including tax benefits of $1,923,628 - - Common stock repurchases (1,298,057 shares) - ) - ) Issuance of restricted common stock under stock option plan (54,951 shares) - - Stock option expense - - Proceeds from the sale of the call option and warrants associated with the convertible notes - - Other comprehensive income - - Net income - - Total comprehensive income - Balances at March 31, 2011 $ Proceeds from exercise of stock options (46,600 shares), including tax benefits of $296,625 - - Common stock repurchases (732,600 shares) - ) - ) Issuance of restricted common stock under stock option plan (10,000 shares) - - Stock option expense - - Other comprehensive income - - Net income - - Total comprehensive income - Balances at June 30, 2011 $ See accompanying notes to consolidated financial statements. 5 Table of Contents WORLD ACCPETANCE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended June 30, Cash flow from operating activities: Net income $ Adjustments to reconcile net income to net cashprovided by operating activities: Amortization of intangible assets Amortization of loan costs and discounts Provision for loan losses Amortization of convertible note discount Depreciation Deferred income tax benefit ) ) Compensation related to stock option and restricted stock plans Unrealized gains on interest rate swap ) ) Change in accounts: Other assets, net ) Income taxes payable Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Increase in loans receivable, net ) ) Net assets acquired from office acquisitions, primarily loans ) ) Increase in intangible assets from acquisitions ) ) Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flow from financing activities: Proceeds from senior revolving notes payable, net Proceeds from exercise of stock options Repurchase of common stock ) ) Excess tax benefits from exercise of stock options Net cash provided by financing activities Increase in cash and cash equivalents Effects of foreign currency fluctuations on cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. 6 Table of Contents WORLD ACCEPTANCE CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements of the Company at June 30, 2011, and for the three months then ended were prepared in accordance with the instructions for Form 10-Q and are unaudited; however, in the opinion of management, all adjustments (consisting only of items of a normal recurring nature) necessary for a fair presentation of the financial position at June 30, 2011, and the results of operations and cash flows for the periods ended June 30, 2011 and 2010, have been included.The results for the interim periods are not necessarily indicative of the results that may be expected for the full year or any other interim period. Certain reclassification entries have been made for fiscal 2012 to conform with fiscal 2011 presentation.These reclassifications had no impact on shareholders’ equity and comprehensive income or net income. The preparation of consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent liabilities at the date of the consolidated financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. The consolidated financial statements do not include all disclosures required by U.S. generally accepted accounting principles and should be read in conjunction with the Company’s audited consolidated financial statements and related notes for the fiscal year ended March 31, 2011, included in the Company’s 2011 Annual Report to Shareholders. NOTE 2 – SUMMARY OF SIGNIFICANT POLICIES New Accounting Pronouncements Adopted Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses Accounting Standards Update No. 2010-20 (ASU 2010-20), “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses,” requires companies to provide more information in their disclosures about the credit quality of their financing receivables and the credit reserves held against them. ASU 2010-20 is intended to improve transparency in financial reporting by public and nonpublic companies that hold financing receivables, which include loans, lease receivables, and other long-term receivables. The disclosures required under ASU 2010-20 are included in Note 5. Intangibles – Goodwill and other In December 2010, the Financial Accounting Standards Board (FASB)issued an accounting pronouncement related to intangibles – goodwill and other (FASB Accounting Standards Codification (ASC) Topic 350), which requires a company to consider whether there are any adverse qualitative factors indicating that an impairment may exist in performing step 2 of the impairment test for reporting units with zero or negative carrying amounts.The provisions for this pronouncement are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010, with no early adoption.The adoption of this pronouncement for the quarter ended June 30, 2011, did not have a material impact on the Company’s consolidated financial statements. A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring In April 2011, the FASB issued an accounting pronouncement (ASU 2011-02) related to when a creditor’s determination is considered a troubled debt restructuring, which amends guidance for evaluating whether the restructuring of a receivable by a creditor is a troubled debt restructuring.ASU 2011-02 responds to concerns that creditors are inconsistently applying existing guidance for identifying troubled debt restructurings.ASU 2011-02 is effective for a public entity for the first interim or annual period beginning on or after June 15, 2011.Retrospective application is required for restructurings occurring on or after the beginning of the fiscal year of adoption for purposes of identifying and disclosing the troubled debt restructuring.At the same time, the Company will be required to disclose the activity-based information about troubled debt restructurings that was previously deferred by FASB ASU No. 2011-1, Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20.The adoption of this pronouncement for the quarter ended June 30, 2011, did not have a material impact on the Company’s consolidated financial statements. 7 Table of Contents Recently Issued Accounting Pronouncements Fair Value Measurement In May 2011, the FASB issued an accounting pronouncement related to fair value measurement (FASB ASC Topic 820), which amends current guidance to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards.The amendments generally represent clarification of FASB ASC Topic 820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This pronouncement is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.The Company will adopt this pronouncement for our fiscal year beginning April 1, 2012.The Company does not expect this pronouncement to have a material effect on our consolidated financial statements. Comprehensive Income In June 2011, the FASB issued an accounting pronouncement that provides new guidance on the presentation of comprehensive income (FASB ASC Topic 220) in financial statements.Entities are required to present total comprehensive income either in a single, continuous statement of comprehensive income or in two separate, but consecutive statements.Under the single-statement approach, entities must include the components of net income, a total for net income, the components of other comprehensive income and a total for comprehensive income.Under the two-statement approach, entities must report an income statement and, immediately following, a statement of other comprehensive income.Under either method, entities must display adjustments for items reclassified from other comprehensive income to net income in both net income and other comprehensive income.The provisions for this pronouncement are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, with early adoption permitted.The Company will adopt this pronouncement for our fiscal year beginning April 1, 2012. NOTE 3 – FAIR VALUE Fair Value Disclosures The Company carries certain financial instruments, derivative assets and liabilities, at fair value on a recurring basis. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The Company determines the fair values of its financial instruments based on the fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Financial assets and liabilities measured at fair value are grouped in three levels. The levels prioritize the inputs used to measure the fair value of the assets or liabilities.These levels are: o Level 1 – Quoted prices (unadjusted) in active markets for identical assets or liabilities. o Level 2 – Inputs other than quoted prices that are observable for assets and liabilities, either directly or indirectly. These inputs include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in market that are less active. o Level 3 – Unobservable inputs for assets or liabilities reflecting the reporting entity’s own assumptions. 8 Table of Contents The following financial liabilities were measured at fair value on a recurring basis at June 30 and March 31, 2011: Fair Value Measurements Using Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Interest rate swap June 30, 2011 $ $
